Citation Nr: 0335937	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to an initial increased evaluation for 
irritable bowel syndrome, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an initial increased evaluation for acne, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an initial increased evaluation for 
allergic rhinitis, currently evaluated as noncompensably 
disabling.

5.  Entitlement to an initial increased evaluation for atrial 
fibrillation, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1981 to July 2001.

Service connection is in effect as follows: residuals of 
right ankle/foot surgery, rated as 10 percent disabling; 
chronic low back strain, rated a 10 percent disabling; 
residuals blowout fracture of the left orbit with diplopia, 
rated as 10 percent disabling; sinusitis, rated as 10 percent 
disabling; irritable bowel syndrome, rated as 10 percent 
disabling; scarring of the left eyelid, residuals of 
laceration, rated as 10 percent disabling; acne, rated as 10 
percent disabling; and residuals of chip fracture, right 1st 
metatarsal head, allergic rhinitis, atrial fibrillation and 
residuals of toenail removal on the left foot, each rated as 
noncompensably disabling. 

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a claimant will generally be presumed to 
be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  In this case, during the course of the current 
appeal, the RO has increased various ratings.  However, since 
they are not the maximum available, they remain in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  

Also during the course of the current appeal, the RO granted 
service connection for sinusitis and that issue is no longer 
on appeal.

This latter portion of this appeal is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the RO if further action is required thereby.



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the service connection issue on appeal.

2.  Asymptomatic second degree pes planus was present at the 
time of entrance into service.

3.  After a number of years in service, the veteran developed 
symptomatic bilateral foot problems and demonstrated 
bilateral plantar fasciitis in addition to his pes planus 
which served to change the nature of the basic disorder and 
establish additional disability attributable to service.




CONCLUSION OF LAW

A bilateral foot disorder preexisted service and was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 
1153, 5107 (West 1991 and Supp. 2003); 38 C.F.R. §§ 3.303, 
3.306 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

It is noted that during the course of the current appeal, a 
number of new regulations have been effectuated to provide 
for additional requirements and guidelines for development of 
evidence, etc.  Suffice it to state that with regard to the 
service connection issue on appeal, the Board is satisfied 
that adequate development has taken place.

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred, in 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2003); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service- connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption. 38 U.S.C.A. §§ 1111, 1137 (West 
1991).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during, the veteran's service.  See 38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2003); 38 C.F.R. § 3.303(d) 
(2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2003).

If such an increase is found, the presumption of aggravation 
is applicable and the condition is presumed aggravated unless 
the government points to a "specific finding" that the 
increase in the appellant's disability is due to the natural 
progression of the disease.  See 38 U.S.C.A. § 1153, Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

The Court has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his in- service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2003).  It is the 
government's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2003); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the appellant's disability as shown in all of 
his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2003); 38 C.F.R. 3.102, 4.3 (2003).

Factual Background

Service medical records show that at the time of the 
veteran's enlistment examination in December 1980, he was 
found to have second degree pes planus.  No symptoms were 
demonstrated at that time.

In January 1997, the veteran complained of arch pain.  The 
diagnosis was symptomatic pes planus.

In April 1997, the veteran complained of right foot problems.  
The diagnosis was plantar fasciitis.

In June 1997, the veteran again complained of right foot 
problems.  The diagnosis was plantar fasciitis secondary to 
pes planus.

In November 1997, when he complained of right foot pain, the 
diagnosis was plantar fasciitis.

In September 1999, he complained of right heel pain.  The 
diagnosis was plantar fasciitis.

On VA examination, in April 2002, the veteran complained of 
flat feet and tenderness over the ventral surfaces or both 
feet.  He stated that his flat feet had been a problem for 
about 5 years.  After having had the bone spur removed from 
his right ankle and a tendon repair on the medial aspect, he 
had diminished pain in the ankle and increased motion but it 
continued to bother him to some degree.  His pes planus 
caused him to experience tenderness over the ventral surfaces 
of both feet.  He had tried inserts in his shoes which just 
seemed to make the problems worse.  He now did nothing for 
the foot pain.

Examination showed a trace of arch remaining on the right 
foot and none on the left foot.  Sensory examination of the 
ventral surfaces was negative.  The diagnosis was pes planus, 
bilateral, with associated plantar fasciitis.

Analysis

The evidence in this case reflects that the veteran had 
asymptomatic second degree pes planus at the time of his 
enlistment examination in 1980.  For many of his 20 some 
years in service, he had relatively no symptoms from the foot 
disorder which preexisted service.  [In this regard it is 
noted that he has several other foot or ankle related 
problems for which he has also had service connection 
addressed].  However, with regard to the pes planus, once he 
started having pain in both feet, this continued on a regular 
basis and in a seemingly deteriorating nature.  He also 
developed secondary fasciitis in both feet  The disability 
has continued to present and clearly reflects both a 
worsening of his pre-existing pes planus foot problems and an 
aggravation thereof.  Service connection is reasonably 
warranted for a bilateral foot disorder characterized as 
bilateral pes planus with plantar fasciitis.


ORDER

Service connection for bilateral foot disorder characterized 
as pes planus with fasciitis is granted 


REMAND

The veteran was examined by VA in April 2002.  As he has 
noted in repeated communications with VA, his clinical 
records were not made available to VA examiners at that time, 
and the examiners so stated.  The Board concurs with the 
veteran's allegations that this is inappropriate and denied 
him the procedural guarantees of a review of all pertinent 
evidence as mandated by regulations and the Court. 

It is well established VA policy, as reiterated in numerous 
Court decisions, that a veteran is entitled to an appropriate 
examination, with the presence of all pertinent clinical 
records.  That becomes even more important when some of the 
disabilities being evaluated are rated, in part, on the basis 
of prior history as in this case.

Moreover, although clinical findings were minimal on the only 
post-service VA examination of record, the examination 
conducted showed symptoms for several of the herein claimed 
disabilities.  For instance, he was described as having 
"rather marked allergic rhinitis" with overall moderately 
severe symptoms.  His atrial fibrillation was said to be 
under control with beta blockers and now in sinus rhythm but 
no other pertinent findings were cited.  His gastrointestinal 
problems were described by the examiner as a "true irritable 
bowel syndrome which may be getting worse".  It was noted 
that his acne involved his face and back and that he was 
under the care of a private physician, records from which are 
not in the file.  

And while he was said to have back pain, actual range of 
motion was not definitive.  An increased evaluation may be 
based on either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).

All in all, the Board finds the examination to be inadequate 
for an equitable rating of these disabilities.  The case is 
remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He should 
delineate those physicians who have 
treated him for the claimed disabilities 
since service, and either he should 
provide records therefrom, or after 
appropriate release, VA should assist him 
in obtaining all such records, which 
should be added to the claims file.

2.  The RO should schedule the veteran 
for VA examinations by specialists in 
otolaryngology or respiratory disorder, 
orthopedics, cardiology, dermatology, and 
gastroenterology, who have not previously 
seen him, to determine the nature, extent 
and current residuals of his irritable 
bowel syndrome, allergic rhinitis, atrial 
fibrillation, chronic low back disorder 
and acne.  

The claims file must be made available to 
and reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination.  The examiners must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any necessary special 
studies or tests, to include photos of 
his acne, X-rays of his back, ECG of his 
heart, etc., should be accomplished.  
Orthopedic findings should be in 
accordance with the mandates of the 
regulations and DeLuca, op. cit.  All 
opinions should be annotated to the 
pertinent clinical findings.  The 
findings should also address the 
Fenderson applications, if any, i.e., if 
there has been a change in the symptoms 
at some point since service, etc.  

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2003) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
regulations should be accurately 
portrayed as shown above.  And a suitable 
period of time should be allowed for 
response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



